Case 5:20-cv-00485-RGK-KK Document 80 Filed 01/22/21 Page 1of2 Page ID #:806

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:20-cv-00485-RGK-KK Date January 22, 2021

 

 

Title Francisco Torres v. Emerson Electric Co. et al

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order

On March 10, 2020, Defendants Emerson Electric Co., Regal Beloit Corporation, and Regal
Beloit America, Inc. removed this action from state court on the basis of diversity jurisdiction pursuant
to 28 U.S.C. §§ 1332, 1441 and 1446. (Notice of Removal) (ECF No. 1). For the reasons that follow, the
Court determines that it lacks subject matter jurisdiction over this case and therefore remands the casae
to the state court from which it was removed.

Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994). Federal Rule of Civil Procedure 12(h)(3) provides that “[i]f the court determines
at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.
12(h)(3). Title 28 U.S.C. § 1447 further provides: “If after removal the plaintiff seeks to join additional
defendants whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or
permit joinder and remand the action to the State court.” 28 U.S.C. § 1447(e). Diversity jurisdiction
under 28 U.S.C. § 1332 “applies only to cases in which the citizenship of each plaintiff is diverse from
the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

Here, it is undisputed that Plaintiff Francisco Torres (“Torres”) is a citizen of California. (See
Notice of Removal at 5). After removal, the Court permitted Torres to file a First Amended Complaint
(“FAC”) in which Torres joined four additional parties as defendants, including OSTS, INC. (“OSTS”).
Torres failed to identify OSTS’s citizenship in the FAC, in violation of Local Rule 8-1. However, Torres
served OSTS with a copy of the FAC by executing service upon OSTS’s agent for service, Michael
Geosano. (Proof of Service) (ECF No. 35). The Court takes judicial notice of the results of a records
search from the website of the Secretary of State for the State of California, which indicates that OSTS,

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 5:20-cv-00485-RGK-KK Document 80 Filed 01/22/21 Page 2of2 Page ID #:807

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:20-cv-00485-RGK-KK Date January 22, 2021

 

 

Title Francisco Torres v. Emerson Electric Co. et al

 

INC. is a California corporation whose agent for service of process is Michael Geosano.' Because OSTS
is a corporation organized under the laws of the State of California, it is therefore a citizen of California.
See 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed to be a citizen of every State and foreign
state by which it has been incorporated[.]”). Accordingly, Plaintiff Torres and Defendant OSTS are both
citizens of California and complete diversity among the parties is lacking. The Court therefore
REMANDS this case to the state court from which it was removed, pursuant to 28 U.S.C. § 1447(e).

IT IS SO ORDERED.

 

Initials of Preparer

 

 

1 Pursuant to Federal Rule of Evidence 201, a court may take judicial notice of adjudicative facts.
“A judicially noticed fact must be one not subject to reasonable dispute in that it is either (1) generally
known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready
determination by resort to sources whose accuracy cannot reasonably be questioned.” Fed.R.Evid.
201(b). The Court finds that results from records searches from the Secretary of State for the State of
California corporate search website are “capable of accurate and ready determination by resort to
sources whose accuracy cannot reasonably be questioned.” See L’Garde, Inc. v. Raytheon Space &
Airborne Sys., 805 F. Supp. 2d 932, 938 (C.D. Cal. 2011) (holding the same).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
